Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2021.02.10
                                                                          14:43:41 -06'00'



                  People v. Perez, 2020 IL App (1st) 153629-B



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            CHRISTOPHER PEREZ, Defendant-Appellant.



District & No.     First District, Sixth Division
                   No. 1-15-3629



Filed              August 7, 2020



Decision Under     Appeal from the Circuit Court of Cook County, No. 12-CR-7756; the
Review             Hon. Michael B. McHale, Judge, presiding.



Judgment           Affirmed in part, vacated in part, and remanded with directions.


Counsel on         James E. Chadd, Patricia Mysza, and Drew A. Wallenstein, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                   and Jon Walters, Assistant State’s Attorneys, of counsel), for the
                   People.



Panel              JUSTICE HARRIS delivered the judgment of the court, with opinion.
                   Presiding Justice Mikva concurred in the judgment and opinion.
                   Justice Pierce concurred in part and dissented in part, with opinion.
                                               OPINION

¶1       Defendant, Christopher Perez, was arrested by Chicago police on suspicion of first degree
     murder in the shooting death of Edgar Delgado. Defendant proceeded to trial where a jury
     convicted him of intentional first degree murder committed by personally discharging a
     firearm. Defendant filed a posttrial motion, which the trial court denied. The trial court
     sentenced defendant to 53 years in prison, including the 25-year firearm enhancement.
¶2       Defendant raises several issues on appeal. He contends that (1) the State failed to prove
     him guilty of first degree murder beyond a reasonable doubt, (2) the State improperly
     impeached its own witness, (3) his 53-year sentence violates the eighth amendment to the
     federal constitution and the proportionate penalties clause of the Illinois Constitution, (4) this
     court should exercise its power under Illinois Supreme Court Rule 615(b)(4) to reduce his
     sentence, (5) his mittimus should be corrected to reflect the correct amount of presentence
     credit, and (6) his mittimus should be corrected to reflect only one conviction for first degree
     murder.
¶3       For the reasons stated below, we affirm defendant’s conviction for intentional first degree
     murder, vacate his 53-year sentence, and remand for a new sentencing hearing.

¶4                                         I. JURISDICTION
¶5        In February 2015, a jury found defendant guilty of first degree murder for personally
     discharging a firearm causing Delgado’s death. On September 24, 2015, the court sentenced
     defendant to 53 years in prison. Defendant’s postsentencing motion was denied on October 15,
     2015, and a notice of appeal was filed the same day. Accordingly, this court has jurisdiction
     pursuant to article VI, section 6, of the Illinois Constitution (Ill. Const. 1970, art. VI, § 6) and
     Illinois Supreme Court Rule 603 (eff. Feb. 6, 2013) and Rule 606 (eff. July 1, 2017) governing
     appeals from a final judgment of conviction in a criminal case.

¶6                                         II. BACKGROUND
¶7       Defendant was charged with six counts of first degree murder arising from the shooting
     death of Delgado on the streets of Chicago on February 18, 2012, when both defendant and
     Delgado were 17 years old. At trial, the State proceeded on two of the six murder counts. Both
     counts alleged that defendant caused Delgado’s death by personally discharging a firearm
     during the offense, making him eligible for the mandatory 25-year sentencing enhancement.
¶8       The State’s first witness was Bernardino Mercado. On February 18, 2012, he was walking
     near the intersection of Belmont Avenue and Monticello Avenue when his friend, David
     Cabrera, pulled up alongside and asked if he wanted a ride. Mercado entered Cabrera’s car,
     and the pair proceeded north on Monticello Avenue. They eventually parked on Monticello
     Avenue, and after being parked for about five minutes, Mercado noticed three cars. He thought
     they looked suspicious because they were driving bumper-to-bumper at about 10 to 15 miles
     per hour. The pair decided to follow in their vehicle. Traveling about 50 feet behind, Mercado
     saw the lead car turn onto Roscoe Street, then saw the second car hit someone on a bike. The
     bike rider flew into the air. At this point, Cabrera again parked the car on Monticello Avenue,
     this time south of the intersection with Roscoe Street. Mercado saw a person exit the second
     vehicle and begin chasing someone. Mercado believed the person being chased was the bike


                                                  -2-
       rider but admitted he could not be sure. The chase headed south on Monticello Avenue toward
       Mercado and Cabrera.
¶9         Mercado saw the person who had exited the second car raise his hand and fire three
       gunshots in the direction of the person fleeing south. Mercado testified he saw flames come
       out of the pursuer’s hands. As both persons moved closer to them, Mercado was able to identify
       both. The fleeing person ran under a streetlight some 5 to 10 feet from Mercado, who observed
       that person to be Delgado, whom he knew from school. Mercado saw Delgado trip and fall. As
       Delgado was on the ground, the pursuer also came into the streetlight’s illumination, and
       Mercado observed his face as well. Mercado testified that the pursuer was defendant, whom
       he knew from the neighborhood. He observed defendant’s full face for what he claimed to be
       30 seconds. He saw defendant with a silver handgun approach Delgado, fire one shot, and then
       flee back toward the intersection of Monticello Avenue and Roscoe Street, where he reentered
       the vehicle and left the scene.
¶ 10       Delgado got up and saw the pair. Mercado opened the back door of the vehicle and told
       Delgado to get in. Delgado told them he had been shot. Mercado and Cabrera drove Delgado
       to a hospital at the corner of Addison Street and Central Avenue. The pair obtained a nearby
       paramedic, who with the assistance of another paramedic pulled Delgado from the car and took
       him into the hospital. Mercado and Cabrera then left the hospital because they did not want to
       be involved.
¶ 11       Mercado talked with the police about the incident on March 19, 2012. During this
       conversation, Mercado was presented with a group of photographs from which he identified
       defendant as the shooter. Mercado met with the police again on March 21, 2012, during which
       the officers asked him to view a lineup of several persons. Mercado again identified defendant
       as the person who shot Delgado. Mercado gave a statement to an assistant state’s attorney as
       well. The statement mirrored the testimony he provided in court and again identified defendant
       as the shooter. During his testimony, Mercado was also presented with a picture of the
       intersection of Monticello Avenue and Roscoe Street looking south down Monticello Avenue.
       From that picture, Mercado identified the streetlamp where the shooting proximately took
       place. He also identified the bike in the photograph as the one he saw the night of the shooting.
¶ 12       On cross-examination, Mercado admitted he could not recall the colors of the cars. He
       never called 911 and did not tell anyone at the hospital he had witnessed a shooting. Mercado
       also explained that he talked with police on February 22, 2012, though he did not remember
       much of the conversation. When pressed by defense counsel about why he did not identify
       defendant as the shooter on February 22, Mercado admitted he “didn’t know why.” Mercado
       talked with Hector Martinez, who was with Delgado on the night of the shooting, and asked
       Martinez who was on the bike the night of the shooting. Martinez told Mercado that it was not
       Delgado on the bike but Martinez himself. Mercado admitted he saw a person on a bike get hit
       by a car and then moments later saw Delgado running toward him; because of this, he had
       assumed Delgado had been the person riding the bike. When pressed again about why he did
       not identify defendant on February 22, Mercado explained that the police never asked him.
¶ 13       Martinez testified he was Delgado’s cousin and was with him the night of the shooting. He
       admitted he was being held in contempt of court because he had failed to respond to the
       subpoena to testify in this case. On the night of February 18, 2012, he and Delgado were
       walking toward Delgado’s father’s house so that Delgado could eat and shower. Martinez rode
       his blue mountain bike while Delgado walked alongside him. They were walking on Roscoe

                                                   -3-
       Street, and as they approached the intersection with Monticello Avenue, three cars pulled up
       on them. Martinez told Delgado to run, and Delgado began to run south on Monticello Avenue.
       Martinez then began riding his bike down Roscoe Street. 1
¶ 14       As he was riding down Roscoe Street, Martinez was hit from behind by a minivan, causing
       him to fall to his knees. He turned around to see the driver and the passenger of the van. He
       could not identify the driver but testified that defendant was in the passenger seat. He
       recognized defendant because he had “seen him a couple of weeks ago before that.” Martinez
       then began running down Roscoe Street. As he fled, he heard four or five gun shots. He turned
       his head to see four or five persons standing at the corner of Roscoe Street and Monticello
       Avenue, all wearing black hooded sweatshirts with the hood up. He could not identify any of
       them nor did he see a gun. He ran back to his home not far from the scene and tried to call
       Delgado but received no answer. A Chicago police detective came to his door later that night.
       Martinez described this conversation as short, and he was unable to recall the specifics of what
       was discussed. He then accompanied the detectives back to area headquarters where a longer
       conversation took place. During this conversation, he identified the three cars he saw before
       the shooting. He told the detectives the first car was a green Blazer with a broken window, the
       second was the minivan that hit him, and the third car was a red two-door.
¶ 15       Martinez was interviewed again on February 23, 2012. He specifically denied seeing
       defendant on the corner of Roscoe Street and Monticello Avenue when the shooting occurred.
       He denied telling the detectives he witnessed defendant exit a vehicle. He also denied telling
       them that, as he was running from the scene, he observed defendant on the corner with three
       to four other Hispanic males. He did admit that he identified defendant from a photo array.
¶ 16       On cross-examination, Martinez stated it was only a matter of seconds between him getting
       knocked off his bike and when the shooting started. He identified the Blazer as the car he saw
       people exiting from prior to the shooting. He explained that his trial testimony was consistent
       with the statements he provided to the assistant state’s attorney and the grand jury.
¶ 17       Cabrera testified that he was the driver with Mercado when the shooting happened. He
       confirmed many of the details of Mercado’s testimony but never saw the shooter’s face and
       could not identify him. While on Monticello Avenue, he saw a bike rider get hit by a car. He
       only saw one person exit from the middle car, and that person fired at the victim. Cabrera did
       not stay at the hospital because he did not want to be involved.
¶ 18       The State called several police officers and the physician who performed the autopsy of
       Delgado. Dr. Ariel Goldschmidt confirmed that Delgado died of two gunshots wounds to the
       back. He found no evidence of close-range firing around either wound, and he found that the
       entry and exit wounds were not at a significant angle from each other. Detective John Haniacek
       interviewed Martinez on February 23, 2012, during which Martinez identified defendant as
       one of the persons on the corner immediately prior to the shooting. However, he admitted that
       his reports do not state that Martinez identified defendant as the shooter.
¶ 19       At the close of the State’s case, defendant moved for a directed verdict, which the court
       denied. Defendant did not testify and called no witnesses. Following deliberations, the jury
       found defendant guilty of the murder of Delgado and found that he personally discharged a
       firearm proximately causing death. Defendant filed an unsuccessful posttrial motion, in

           Roscoe Street is an east-west street; however, the record is unclear which direction Martinez rode
           1

       “down.”

                                                     -4-
       relevant part challenging the sufficiency of the evidence and claiming that the firearm
       enhancement violates the constitutional requirement of proportionate penalties.
¶ 20       The presentencing investigation report (PSI) indicated that defendant was born in July
       1994, had no prior convictions or juvenile adjudications, was raised by his parents with no
       abuse or neglect, attended high school until his arrest for the instant offense, and was seeking
       his GED while in jail. Defendant admitted joining a gang in 2012 and maintained that “he
       stopped affiliating with the gang in 2013.” Some of his friends were associated with gangs and
       crime while some were not. He met with a psychiatrist three times while in jail, and defendant
       stated that he had “trouble concentrating” and was depressed. He acknowledged regular but
       not excessive use of alcohol and marijuana.
¶ 21       At the sentencing hearing, neither party had any changes to the PSI, and the court stated
       that it had reviewed the PSI. The State presented victim-impact statements from victim
       Delgado’s mother and sister. The State argued for a sentence above the statutory minimum of
       45 years, noting that defendant had no prior convictions but arguing that he shot an unarmed
       and fleeing person in the back twice.
¶ 22       The defense presented the statement of defendant’s mother that he was “a very respectful
       person with his elders *** who likes to help out and share when he can,” giving examples of
       his help to family members, neighbors, and others. She noted that he was seeking his GED
       while in jail and stated that jail personnel described defendant as respectful. Noting her worry
       for defendant in prison and that she may not be alive when he would be released from prison,
       she asked the court for “compassion and mercy.”
¶ 23       Defense counsel argued that Delgado’s death was a tragedy for Delgado’s family but also
       for defendant’s family because he “has barely begun his life” and was only 17 when the offense
       occurred. Counsel argued that:
               “the research has consistently shown that age is the most significant factor in predicting
               acts of criminality. And that people age out of committing crimes to a remarkably
               consistent extent, and that statistics show that unfortunately we have, perhaps, a 45
               percent recidivist rate in an age group of young offenders to the age of perhaps in their
               20s. And that plummets as offenders get older, and I think there is approximately a 3
               percent age recidivist rate amongst offenders who are over 55 years of age.”
       Counsel argued that defendant “will be sentenced without regard to the individual before you,”
       as he “led a brief but exemplary life” other than the instant offense and “has a loving and
       nurturing family,” so that he “from all indications should have been a productive member of
       society.” Counsel argued that the 45-year minimum sentence was “extraordinarily long,” as he
       would not leave prison until age 62, and thus his life was “over,” as he would not marry or
       have children or a career, so that compassion and mercy called for the minimum sentence.
¶ 24       Given the opportunity to address the court, defendant thanked the court and thanked his
       family for attending court and supporting him.
¶ 25       The court recited that defendant committed this offense at age 17, was in a gang, and had
       friends in gangs, remarking that “[t]his is where being in a gang brings you.” The court agreed
       with the defense that this case was “a double tragedy” and “an utter waste,” with “two kids
       who[se] adult life was about to begin,” but remarked that “you make the decisions that you
       make” and that defendant was not a child but not an adult either. The court recited that it
       reviewed the PSI and considered the arguments in light of the aggravating and mitigating


                                                   -5-
       factors under the law. Noting that defendant would be 70 years old upon release if he survived
       prison, the court sentenced him to 53 years’ imprisonment.
¶ 26       Defendant timely filed a postsentencing motion, claiming that the court did not give due
       weight to the mitigating evidence and reiterating his proportionate penalties challenge to the
       firearm enhancement. The court denied the motion, and defendant timely filed a notice of
       appeal.

¶ 27                                          III. ANALYSIS
¶ 28       In his first issue, defendant contends that the State failed to prove him guilty of first degree
       murder beyond a reasonable doubt. He attacks Mercado’s testimony as inconsistent,
       contradictory, and completely unreliable, and he asks us to reverse his conviction given
       Mercado’s unreliable testimony and the lack of physical evidence tying defendant to the
       murder.
¶ 29       When a defendant argues that the evidence was insufficient to sustain his conviction, the
       inquiry is whether, after viewing the evidence in the light most favorable to the State, any
       rational trier of fact could have found the defendant guilty beyond a reasonable doubt. People
       v. Collins, 214 Ill. 2d 206, 217 (2005). In reviewing the sufficiency of the evidence, the
       appellate court will not retry the defendant. People v. Smith, 185 Ill. 2d 532, 541 (1999). It is
       the trier of fact’s function to assess witness credibility, weigh and resolve conflicts in the
       evidence, and draw reasonable inferences from the evidence. People v. Williams, 193 Ill. 2d
       306, 338 (2000). While the trier of fact’s findings regarding witness credibility are entitled to
       great weight, the determination is not conclusive. Smith, 185 Ill. 2d at 542. The fact that the
       factfinder accepted testimony as true does not guarantee that it was reasonable to do so. People
       v. Cunningham, 212 Ill. 2d 274, 280 (2004). However, an appellate court will only reverse a
       conviction where no “rational tier of fact could have found the essential elements of the crime
       beyond a reasonable doubt.” Smith, 185 Ill. 2d at 541.
¶ 30       In raising this argument, defendant asks us to reject the testimony of Mercado as unreliable
       and instead accept Martinez’s testimony. Our supreme court has stated that the testimony of a
       single witness, if positive and credible, is sufficient to convict even if it is contradicted by the
       defendant. People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009). Eyewitness testimony is
       insufficient “where the record evidence compels the conclusion that no reasonable person
       could accept it beyond a reasonable doubt.” Cunningham, 212 Ill. 2d at 280. A reviewing court
       will reverse a conviction based on eyewitness testimony when that testimony is “improbable,
       unconvincing or contrary to human experience.” (Internal quotation marks omitted.) People v.
       Ortiz, 196 Ill. 2d 236, 267 (2001).
¶ 31       After reviewing the testimony presented at trial, we do not find it unreasonable for the jury
       to rely on the testimony of Mercado. Defendant is correct that Mercado was impeached by
       omission (see People v. Williams, 329 Ill. App. 3d 846, 854 (2002)) in that he did not initially
       identify defendant as the shooter when first given an opportunity. However, impeachment is
       not evidence. People v. Douglas, 2011 IL App (1st) 093188, ¶ 47. Impeachment challenges
       the credibility of the witness, and the trier of fact will determine what weight to give it. Id.
       Mercado testified that he initially did not say anything because he did not want to get involved,
       the same reason given by Cabrera. When first approached by police, the police explained that
       people in the neighborhood were saying Mercado knew something. It would not be


                                                    -6-
       unreasonable for the jury to infer the reason that neither Mercado nor Cabrera wanted to be
       involved was fear of retribution if they named the shooter.
¶ 32        Despite defendant’s insistence, we also do not find the jury’s acceptance of Mercado’s
       version of events over Martinez’s to be unreasonable. Importantly, both Mercado and Martinez
       put defendant at the scene of the crime. While Mercado did not initially identify defendant, he
       did so on three subsequent occasions while under oath. Mercado identified defendant in a
       sworn statement to the assistant state’s attorney, at the grand jury hearing, and several times at
       trial. Each time, Mercado stated that he saw Delgado run into the light of the streetlamp
       followed by defendant. Mercado knew defendant from the neighborhood, and he testified that
       he had a full face view of both defendant and Delgado. While Cabrera testified he could not
       identify the shooter, he corroborated Mercado’s testimony that there was only one shooter.
¶ 33        While defendant holds Martinez out as the more credible of the two witnesses, photographs
       entered into evidence contradicted a key part of his testimony. Martinez testified that he told
       Delgado to run when they first noticed the cars, and Delgado took off south on Monticello
       Avenue while Martinez began to ride his bike “down” Roscoe Street. However, the
       photographs show Martinez’s bike in the middle of the intersection of Roscoe Street and
       Monticello Avenue, not “down” Roscoe Street. The State also impeached Martinez with the
       testimony of Detective Haniacek that Martinez told him defendant was standing on the corner
       when the shooting took place. Thus, Martinez is not without his own credibility issues.
¶ 34        Defendant also argues that Mercado’s testimony was contradicted by the photographic and
       forensic evidence, specifically his observations concerning the distance from the streetlight to
       the intersection and distance between the shooter and victim. Notably, the record does not
       contain pictures identifying either where Cabrera’s car was located or where Delgado was shot
       the second time. Moreover, any alleged discrepancy between Mercado’s testimony and the
       photographic and forensic evidence was for the trier of fact to resolve. Williams, 193 Ill. 2d at
       338 (finder of fact weighs and resolves conflicts in the evidence). We also reject defendant’s
       attempt to utilize Google Maps to relitigate the issue on appeal. Neither the photographic nor
       forensic evidence rendered Mercado’s testimony improbable or contrary to human experience.
¶ 35        Defendant’s reliance on People v. Shaw, 2015 IL App (1st) 123157, is misplaced. In Shaw,
       this court reversed a robbery conviction that had been based solely on the complaining
       witness’s testimony. Id. ¶¶ 15, 30, 32. In reversing the conviction, this court found that the sole
       witness’s account of events was contradicted by the surveillance video and police testimony.
       Id. ¶ 26 (surveillance video seriously calls into question witness’s encounter with defendant).
       These impeachments rendered the testimony incredible and, therefore, unreliable. Id.
¶ 36        We do not find Mercado’s testimony improbable or contrary to human experience. Both
       Mercado and Martinez placed defendant at the scene of the crime. While Mercado did not
       identify defendant as the shooter initially, he did identify him three subsequent times, including
       at trial. Martinez testified defendant was present in the minivan but not on the corner where
       the shots were fired. It was therefore up to the trier of fact to resolve the inconsistencies in their
       testimony and reach a conclusion. Given all the other testimony and evidence produced at trial,
       we do not find the jury’s conclusion to believe the testimony of Mercado to be unreasonable.
¶ 37        Defendant next contends that the State improperly impeached Martinez without showing
       he had affirmatively damaged its case. He testified at trial that he saw defendant in the minivan
       only and denied that defendant could have been on the corner of Monticello Avenue and
       Roscoe Street when the shooting happened. The State impeached his testimony by examining

                                                     -7-
       him regarding certain prior inconsistent statements related to defendant’s location at the scene
       and by presenting those prior inconsistent statements through Detective Haniacek’s testimony.
¶ 38        “The credibility of a witness may be attacked by any party, including the party calling the
       witness.” Ill. S. Ct. R. 238(a) (eff. Apr. 11, 2001). A prior inconsistent statement can be
       admitted for impeachment purposes only if the trial testimony of the witness does “affirmative
       damage” to the calling party’s case. People v. Cruz, 162 Ill. 2d 314, 361 (1994) (citing People
       v. Bradford, 106 Ill. 2d 492, 500 (1985)). “It is only when the witness’ testimony is more
       damaging than his complete failure to testify would have been that impeachment is useful.”
       People v. Sims, 285 Ill. App. 3d 598, 610 (1996) (citing People v. Weaver, 92 Ill. 2d 545, 563-
       64 (1982)). Affirmatively damaging testimony is testimony that is not merely disappointing
       but that gives “ ‘positive aid’ ” to the other side. People v. Johnson, 2013 IL App (1st) 111317,
       ¶ 47.
¶ 39        After reviewing Martinez’s testimony, we find that the State properly impeached him.
       While defendant argues that “at no point did Martinez ever identify the shooter or ever claim
       to know the guilt or innocence of Perez,” we disagree. The State’s theory of the case was that
       defendant shot Delgado, first while chasing him south down Monticello Avenue and then under
       a streetlamp further south on Monticello Avenue, based on Mercado’s testimony. Martinez
       testified that defendant hit him with a minivan and then, seconds later, he saw a group of
       persons shooting south down Monticello Avenue. He testified there would have been no time
       for defendant to hit him with the van and make it to the corner to shoot at Delgado.
       Accordingly, Martinez’s testimony was that defendant could not and did not shoot Delgado.
       Such testimony completely contradicts the State’s argument that defendant was the shooter.
       Thus, Martinez’s testimony was affirmatively damaging to the State’s case, and the State could
       impeach him with his prior inconsistent statement that defendant was on the corner when the
       shooting happened.
¶ 40        Defendant also challenges his 53-year sentence, contending that it constitutes a de facto
       life sentence, shocks the conscience in light of his personal circumstances, and was imposed
       without consideration of his youth in violation of the eighth amendment to the federal
       constitution and the proportionate penalties clause of Illinois’s constitution.
¶ 41        The sentencing range for defendant’s offense of first degree murder committed by
       personally discharging a firearm was 45 years to life including the firearm enhancement. 730
       ILCS 5/5-4.5-20(a), 5-8-1(a)(1)(d)(iii) (West 2012).
¶ 42        In Miller v. Alabama, 567 U.S. 460 (2012), the United States Supreme Court held that a
       sentence of natural life imprisonment or life without parole imposed mandatorily upon a person
       who was a minor at the time of his or her homicide offense violates the eighth amendment
       because mitigating factors relating to youth could not be considered in imposing the sentence.
       In People v. Holman, 2017 IL 120655, ¶ 40, our supreme court held that “[l]ife sentences,
       whether mandatory or discretionary, for juvenile defendants are disproportionate and violate
       the eighth amendment, unless the trial court considers youth and its attendant characteristics.”
       In People v. Reyes, 2016 IL 119271, ¶ 9 (per curiam), our supreme court held that a
       “mandatory term-of-years sentence that cannot be served in one lifetime has the same practical
       effect on a juvenile defendant’s life as would an actual mandatory sentence of life without
       parole.” The State conceded in Reyes that the juvenile defendant would not live long enough
       to become eligible for release in 89 years, as his sentence provided, when he would be 105
       years old. Id. ¶ 10. The Reyes court determined that the sentence amounted to a “de facto life-

                                                   -8-
       without-parole sentence” so that the Miller mitigating factors had to be considered before its
       imposition. Id.
¶ 43       In People v. Buffer, 2019 IL 122327, ¶¶ 30-33, our supreme court noted that various
       decisions by this court had reached different conclusions as to what constitutes a de facto life
       sentence. Looking to legislation implementing Miller as illustrative of the legislature’s intent
       or policy, the Buffer court determined that a prison sentence of 40 years or less is not a de facto
       life sentence. Id. ¶¶ 34-41. The Buffer “defendant committed an offense, at age 16, that
       subjected him to a legislatively mandated minimum sentence of 45 years and for which he
       received a sentence of 50 years. Because defendant’s sentence was greater than 40 years, we
       conclude that defendant received a de facto life sentence.” Id. ¶ 42.
¶ 44       Here, we must follow Buffer and determine that defendant’s 53-year sentence for first
       degree murder committed when he was 17 years old is a de facto life sentence. 2 What remains
       is for us to determine whether the trial court “failed to consider defendant’s youth and its
       attendant characteristics in imposing that sentence.” Id.
¶ 45       Our supreme court has held that Miller mandates that a trial court consider the defendant’s
       youth and related characteristics as mitigating circumstances before imposing a life sentence.
       Holman, 2017 IL 120655, ¶ 37 (citing Miller, 567 U.S. at 483, 489). A minor defendant “may
       be sentenced to life imprisonment without parole, but only if the trial court determines that the
       defendant’s conduct showed irretrievable depravity, permanent incorrigibility, or irreparable
       corruption beyond the possibility of rehabilitation.” Id. ¶ 46. While express findings of
       incorrigibility are not required, “a trial court must consider some variant of the Miller factors
       before imposing a life sentence without the possibility of parole.” Id. ¶ 43. Those factors
       include, but are not limited to:
               “(1) the juvenile defendant’s chronological age at the time of the offense and any
               evidence of his particular immaturity, impetuosity, and failure to appreciate risks and
               consequences; (2) the juvenile defendant’s family and home environment; (3) the
               juvenile defendant’s degree of participation in the homicide and any evidence of
               familial or peer pressures that may have affected him; (4) the juvenile defendant’s
               incompetence, including his inability to deal with police officers or prosecutors and his
               incapacity to assist his own attorneys; and (5) the juvenile defendant’s prospects for
               rehabilitation.” Id. ¶ 46 (citing Miller, 567 U.S. at 477-78).
       Our inquiry into the Miller factors is strictly retrospective: “the only evidence that matters is
       evidence of the defendant’s youth and its attendant characteristics at the time of sentencing.
       Whether such evidence exists depends upon the state of the record in each case.” Id. ¶ 47.
¶ 46       Here, the trial court was well aware of defendant’s age at the time of the offense and had
       evidence at sentencing of his supportive family and home environment. There was trial
       evidence that defendant was the lone shooter but also that other persons participated in the
       events surrounding the offense. Notably, there was no evidence or argument at sentencing,
       beyond mention of defendant’s gang affiliation, addressing familial or peer pressure. There

           2
            We issued an opinion in this case in 2018, before our supreme court clarified in Buffer what
       constitutes a de facto life sentence. In a supervisory order, the supreme court has directed us to vacate
       our judgment and reconsider in light of Buffer. People v. Perez, No. 123504 (Ill. Mar. 25, 2020)
       (supervisory order). We have already vacated our judgment and are now issuing an opinion pursuant to
       our supreme court’s direction.

                                                       -9-
       was no evidence or discussion at sentencing regarding defendant’s competence or ability to
       cooperate with counsel. Lastly, while defense counsel argued defendant’s age as it relates to
       rehabilitative potential or recidivism, the court’s sentencing remarks focused on defendant’s
       responsibility for his action with no reference to rehabilitative potential. While the court was
       silent on whether defendant was incorrigible or beyond rehabilitation, it imposed a sentence
       well in excess of the statutory-minimum 45 years that by itself is a de facto life sentence under
       Buffer. In sum, after reviewing the sentencing proceedings, we cannot conclude that the trial
       court conducted the analysis or applied the factors required by Miller and Holman. We must
       therefore vacate defendant’s sentence and remand for resentencing in compliance with Miller,
       Holman, and Buffer. As we are remanding, we need not address defendant’s other challenges
       to his sentence.
¶ 47       Finally, defendant asks us to correct his mittimus. As issued, it shows convictions for both
       knowing first degree murder and intentional first degree murder. The State correctly concedes,
       pursuant to People v. Alvarez-Garcia, 395 Ill. App. 3d 719, 734 (2009), that the lesser included
       offense should merge into the greater offense. Defendant also contends that he is entitled to
       additional presentence credit, and the State agrees that he is entitled to 1283 days of credit
       rather than the 919 days originally stated on the mittimus. On remand, the mittimus should
       therefore reflect (1) a single count of conviction, for intentional first degree murder, and (2) a
       total presentence credit of 1283 days.

¶ 48                                    IV. CONCLUSION
¶ 49      For the foregoing reasons, we affirm defendant’s conviction for intentional first degree
       murder. We vacate his 53-year sentence and remand for resentencing consistent with Miller,
       Holman, and Buffer.

¶ 50      Affirmed in part, vacated in part, and remanded with directions.

¶ 51       JUSTICE PIERCE, concurring in part and dissenting in part:
¶ 52       I concur in the judgment affirming defendant’s conviction. However, I respectfully dissent
       from that part of the judgment that orders a new sentencing hearing. While there is no longer
       any question that a sentence of greater than 40 years for a juvenile defendant is a de facto life
       sentence (People v. Buffer, 2019 IL 122327, ¶ 41), the imposition of such a sentence on a
       juvenile defendant does not automatically result in a new sentencing hearing (People v.
       Holman, 2017 IL 120655).
¶ 53       In my judgment, a plain reading of the sentencing proceedings in this case clearly shows
       that the trial court considered defendant’s youth and characteristics related to his young age
       before imposing the 53-year sentence. If we look to the five factors Holman instructs reviewing
       courts to consider, it is undisputed that, as the majority acknowledges, the court was obviously
       aware of defendant’s age at the time of the offense (“(1) the juvenile defendant’s chronological
       age at the time of the offense” (Holman, 2017 IL 120655, ¶ 46)), his “supportive family and
       home environment” (supra ¶ 46) (“(2) the juvenile defendant’s family and home environment”
       (Holman, 2017 IL 120655, ¶ 46)), and that defense counsel “argued defendant’s age as it
       relates to rehabilitative potential or recidivism” (supra ¶ 46) (“(5) the juvenile defendant’s
       prospects for rehabilitation” (Holman, 2017 IL 120655, ¶ 46)). The trial court was equally
       aware of defendant’s gang affiliation, that defendant was the lone shooter and sole perpetrator

                                                   - 10 -
       of this murder, and “that other persons participated in the events surrounding the offense”
       (supra ¶ 46) (“(3) the juvenile defendant’s degree of participation in the homicide” (Holman,
       2017 IL 120655, ¶ 46)).
¶ 54       It appears that the majority is persuaded by the absence of any mention of “familial or peer
       pressure,” the absence of “evidence or discussion at sentencing regarding defendant’s
       competence or ability to cooperate with counsel,” as well as the fact that “defense counsel
       argued defendant’s age as it relates to rehabilitative potential or recidivism, [but] the court’s
       sentencing remarks focused on defendant’s responsibility for his action with no reference to
       rehabilitative potential” (supra ¶ 46). These omissions alone are not a valid basis for
       resentencing.
¶ 55       First, the record reflects that defendant was zealously represented. Defense counsel
       admirably fought for his client and, arguably, avoided a sentence that could have been
       substantially greater. But there is only so much one can do. Can anyone seriously question
       whether evidence of “familial or peer pressure” existed and, if it did, that counsel would not
       have brought it to the court’s attention? Can anyone seriously question that counsel would not
       have informed the court of defendant’s competency or inability to cooperate with counsel had
       that been the case? I can confidently state that defendant’s sentencing hearing was conducted
       so that any available mitigating evidence that existed would have been presented. Defendant
       received the benefit of any doubt that would have favorably affected the penalty he faced.
¶ 56       The majority acknowledges that under Holman “express findings of incorrigibility are not
       required” (supra ¶ 45), yet it takes issue with the trial court’s failure to reference defendant’s
       rehabilitative potential. But there is no requirement for the trial court to recite magic words or
       to make specific reference to specific categories of youthful characteristics especially where
       there is no indication that a unique or specific youthful trait pertains to the defendant. And
       while the majority’s finding that a 53-year sentence is “well in excess of the statutory-
       minimum 45 years” (supra ¶ 46) is debatable, given the facts of this murder, a longer term
       would easily fall within the discretionary range available to the sentencing judge. In fact, the
       close to minimum sentence defendant received is a strong indication that the court did not view
       defendant as a permanent incorrigible. There has been no showing that defendant was deprived
       of any opportunity to make his case for a sentence different than the sentence originally
       imposed.
¶ 57       I respectfully dissent.




                                                   - 11 -